Citation Nr: 1416107	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

Information on file shows that the Veteran was ordered to active duty for training (ACDUTRA) which was to begin on November 12, 1992, and to last approximately 18 weeks.  However, a DD 214 shows that she had active service from November 12, 1992, to March 26, 1993.  Thereafter, she served in the reserves until August 2007.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was remanded for additional development by the Board in November 2013. 

In May 2013, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  There is also an electronic Virtual VA file pertaining to the Veteran, which currently does not contain any pertinent evidence or information that is not contained in his VBMS file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims, in light of argument presented by the Veteran's representative in his March 2014 brief submitted to the Board and review of the record, the case must be remanded again to ensure compliance with the duty to assist.   

The November 2013 remand, in part, requested that the Veteran be afforded a VA examination that included an opinion as to whether she had a disability of either knee that was etiologically related to service.  In particular, the remand requested that this opinion address whether there was any medical reason to accept or reject the proposition that the Veteran had injuries of her knees during service from extensive running, which either alone or together with any undocumented sprains of the knees, could have led to her current disabilities of the knees; identify what types of signs or symptoms would have been caused by the type(s) of injury(ies) herein at issue; and whether an injury of the knees from running during service could have been mistaken for sprains of the knees but were a precursor to the appellant's current knee disability.  

Review of the opinion completed in conjunction with the December 2013 VA  examination conducted pursuant to the November 2013 remand does not reflect substantial compliance with the instructions of the November 2013 remand, and the undersigned agrees with the assertion of the Veteran's representative in his March 2014 brief that this examination was inadequate.  In this regard and as noted by the Veteran's representative, the physician who examined the Veteran in December 2013 only provided a "general" rationale for the opinion rendered, and he did not furnish any responses to the specific questions posed in the November 2013 remand instructions.  Moreover, the rationale largely relied on the absence of evidence of a knee disability in the service treatment reports.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), it was determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.

Accordingly, and as the Board is required to insure compliance with the instructions of it remands, the RO will be requested upon remand to obtain an addendum opinion from, if possible, the VA physician who examined the Veteran in December 2013 that complies with the instructions of the November 2013 remand and addresses the concerns raised by the Veteran's representative.  Stegall v. West, 11 Vet. App. 268 (1998).   

In light of the necessary development described above and in order to fully ensure that the duty to assist has been satisfied, the RO upon remand will also be requested to conduct the appropriate action to obtain any additional records which may be available. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the bilateral knee disability for which service connection is claimed.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

2.  After completing the above, undertake any further development warranted by the record.  Then the RO should obtain an addendum opinion from, if possible, the VA physician who examined the Veteran in December 2013.  The examiner is asked to review the pertinent evidence, to include that added to the record since the November 2013 remand or any additional evidence obtained as a result of the development requested herein, as well as the Veteran's lay assertions.  The examiner should address any history of in-service knee disability provided by the Veteran. 

Based on the record review and prior examination results, the examiner is asked to provide an opinion as follows: 

Is it at least as likely as (i.e., there is a 50 percent or greater probability) that a current knee disability is etiologically related to service?  In rendering this opinion, the examiner must address the following: 

Is there any medical reason to accept or reject the proposition that the Veteran had injuries of her knees during service from extensive running, which either alone or together with any undocumented sprains of the knees, could have led to her current disabilities of the knees?  If the response is in the positive, is it at least as likely as not (a 50 percent or greater probability) that such occurred? 

What types of signs or symptoms would have been caused by the type(s) of injury(ies) herein at issue? 

Could an injury of the knees from running during service have been mistaken for sprains of the knees but were a precursor to the appellant's current conditions of the knees?  

In rendering the opinion above, the examiner must not base the opinion solely on silent service treatment reports and acknowledge the Veteran's reports as to an in-service onset of a knee disability and continuity of knee symptomatology thereafter.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  To the extent any opinion rendered is negative to the Veteran, the reasons for rejecting the positive opinion provided in June 2011 by C.F.D, linking current knee pain to service should be explained in detail.  If the examiner is not able to provide an opinion, he or she should explain why.  Since it is important "that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, the VBMS file must be made available to the examiner for review.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim, which has been advanced on the docket as set forth above, must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



